Exhibit 10.4
 
US SENSOR SYSTEMS INC.
 
AMENDED AND RESTATED INVESTORS RIGHTS AGREEMENT
 
This Amended and Restated Investors Rights Agreement (the “Agreement”) is
entered into effective as of February 23, 2010, by and among US Sensor Systems
Inc., a Delaware corporation (the “Company”), the holders of the Series A
Preferred Stock of the Company whose names appear on the signature pages to this
Agreement (collectively, the “Existing Purchasers”), and Acorn Energy, Inc., a
Delaware corporation (“Acorn Energy”, and together with the Existing Purchasers,
the “Purchasers”).
 
Background
 
A.           The Company and the Existing Purchasers entered into that certain
Series A Preferred Stock Purchase Agreement, dated as of November 25, 2008 (the
“Purchase Agreement”), pursuant to which the Company sold to such Purchasers
shares of its Series A Preferred Stock (such shares of Series A Preferred Stock
are collectively referred to in this Agreement as the “Series A Preferred”).
 
B.           The Company and the Existing Purchasers also entered into that
certain Investors’ Rights Agreement dated November 25, 2008, (the “Existing
Agreement”).
 
C.           The Company and Acorn Energy are parties to that certain Common
Stock Option Purchase Agreement of even date herewith (the “Common Stock Option
Purchase Agreement”).
 
D.           In order to induce Acorn Energy to enter into the Common Stock
Option Purchase Agreement and to induce Acorn Energy to invest funds in the
Company pursuant to the Common Stock Option Purchase Agreement, the Existing
Purchasers and the Company hereby agree to execute and deliver this Agreement,
amending, restating and replacing in its entirety the Existing Agreement with
this Agreement.
 
E.           All terms not otherwise defined in this Agreement shall have the
meanings set forth in the Purchase Agreement.
 
Agreement
 
NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, the parties agree as follows:
 
1.           Registration Rights.  The Company covenants and agrees as follows:
 
1.1           Definitions.  For purposes of this Section 1:
 
(a)           “Qualified Offering” means a firm commitment underwritten public
offering pursuant to an effective registration statement under the Act and
covering the offer and sale of Common Stock for the account of the Company to
the public with aggregate gross proceeds to the Company of not less than five
million dollars ($5,000,000.00) (before deduction for underwriter commissions
and expenses) and at a price per share of at least four dollars and
seventy-seven cents ($4.77) (as adjusted for stock splits, stock dividends and
similar events).

 
 

--------------------------------------------------------------------------------

 
 
(b)           “Register”, “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Act”), and the declaration or ordering of effectiveness of such registration
statement or document;
 
(c)           “Registrable Securities” means the Common Stock, (i) issuable or
issued upon exercise of the options granted pursuant to the Common Stock Option
Purchase Agreement and that certain Capital Stock Option Purchase Agreement of
even date herewith by and among the Company, Acorn Energy and certain other
stockholders of the Company (the “Capital Stock Option Purchase Agreement”, and
together with the Common Stock Option Purchase Agreement, the “Option Purchase
Agreements”), (ii) issuable or issued upon conversion of the Series A Preferred
issued pursuant to the Purchase Agreement and (iii) prior to the redemption of
the Series A Preferred, any Common Stock of the Company issued as (or issuable
upon the conversion or exercise of any warrant, right or other security which is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, or as an antidilutive adjustment for, such Series A
Preferred, excluding in all cases, however, (i) any Registrable Securities sold
by a person in a transaction in which such person’s rights under this Section 1
are not assigned, or (ii) any Registrable Securities resold to the public
pursuant to Rule 144 of the Act shall cease to be Registrable Securities upon
such resale.
 
(d)           The number of shares of “Registrable Securities then outstanding”
shall be determined by the number of shares of Common Stock outstanding which
are, and the number of shares of Common Stock issuable pursuant to then
exercisable or convertible securities which are, Registrable Securities.
 
(e)           “Purchaser” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.13
hereof; and
 
(f)           “Form S-3” means such form under the Act as in effect on the date
hereof or any registration form under the Act subsequently adopted by the
Securities and Exchange Commission (the “SEC”) which permits inclusion or
incorporation of substantial information by reference to other documents filed
by the Company with the SEC.
 
(g)           “Board of Directors” means the board of directors of the Company.
 
1.2           Request for Registration.
 
(a)           If the Company shall receive at any time after the earlier of (i)
the third anniversary of the date of this Agreement or (ii) six (6) months after
the effective date of the first registration statement for a public offering of
securities of the Company (other than a registration statement relating either
to the sale of securities to employees of the Company pursuant to a stock
option, stock purchase or similar plan or a SEC Rule 145 transaction) (the
“Initial Registration”), a written request from the Purchasers holding at least
twenty-five (25%) of the total Registrable Securities (the “Initiating
Purchasers”) that the Company file a registration statement under the Act, then
the Company shall promptly give written notice of such request to all Purchasers
and shall, subject to the limitations of Section 1.2(b), use commercially
reasonable efforts to effect as soon as practicable the registration under the
Act of all Registrable Securities which the Purchasers request, within twenty
(20) days of the mailing of such written notice by the Company, to be so
registered.  The Company shall not be obligated to take any action to effect any
such registration, qualification or compliance pursuant to this Section 1.2(a):

 
- 2 -

--------------------------------------------------------------------------------

 
 
(i)                 Upon delivery by the Company, within 30 days after  receipt
of a request for registration of securities pursuant to this Section 1.2, of
notice to the Purchasers so requesting registration of the Company’s intention
to file within 60 days of such notice a registration statement with respect to
shares of its Common Stock to which the rights set forth in Section 1.3 below
are applicable; or
 
(ii)                 After the Company has effected two registrations pursuant
to this Section 1.2(a), and such registrations have been declared or ordered
effective and not subsequently suspended or withdrawn.
 
(b)           If the Initiating Purchasers intend to distribute the Registrable
Securities covered by their request by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 1.2
and the Company shall include such information in the written notice referred to
in Section 1.2(a).  In such event, the right of any Purchaser to include such
Purchaser’s Registrable Securities in such registration shall be conditioned
upon such Purchaser’s participation in such underwriting and the inclusion of
such Purchaser’s Registrable Securities in the underwriting.  All Purchasers
proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 1.4(e)) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by mutual agreement of a majority in interest of
the Initiating Purchasers and the Company.  Notwithstanding any other provision
of this Section 1.2, if the underwriter advises the Initiating Purchasers in
writing that marketing factors require a limitation of the number of shares to
be underwritten, then the Initiating Purchasers shall so advise all Purchasers
of Registrable Securities which would otherwise be underwritten pursuant hereto,
and the number of shares of Registrable Securities that may be included in the
underwriting shall be allocated among all Purchasers thereof, including the
Initiating Purchasers, in proportion (as nearly as practicable) to the amount of
Registrable Securities of the Company owned by each Purchaser participating in
such underwriting; provided, however, that the number of shares of Registrable
Securities to be included in such underwriting and registration shall be
restricted so that in the event of any such reduction in Registrable Securities
to be included in an underwriting, all other securities are first entirely
excluded from the underwriting and registration, including, without limitation,
all shares that are not Registrable Securities and are held by any other person,
including, without limitation, any person who is an employee, officer or
director of the Company (or any subsidiary of the Company).  If any Purchaser
disapproves of the terms of any such underwriting, such Purchaser may elect to
withdraw therefrom by written notice to the Company and the underwriter(s),
delivered at least ten (10) business days prior to the effective date of the
registration statement.  Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration.  For
any Purchaser that is a partnership, limited liability company, corporation or
similar entity, the Purchaser and the partners, members, shareholders and
stockholders of such Purchaser, or the estates and family members of any such
partners, members, shareholders and stockholders and any trusts for the benefit
of any of the foregoing persons, and for any Purchaser that is a corporation,
the Purchaser and all corporations that are affiliates of such Purchaser, shall
be deemed to be a single “Purchaser,” and any pro rata reduction with respect to
such “Purchaser” shall be based upon the aggregate amount of shares carrying
registration rights owned by all entities and individuals included in such
“Purchaser,” as defined in this sentence.

 
- 3 -

--------------------------------------------------------------------------------

 
 
1.3           Company Registration.  If the Company proposes to register any of
its stock or other securities under the Act in connection with the public
offering of such securities (other than a registration relating solely to the
sale of securities to participants in a Company stock plan, or a registration on
any form which does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities), the Company shall, at such time, promptly give each
Purchaser written notice of such registration.  Upon the written request of each
Purchaser given within twenty (20) days after mailing of such written notice by
the Company, the Company shall, subject to the provisions of Section 1.8, cause
to be registered under the Act all of the Registrable Securities that each such
Purchaser has requested to be registered.
 
1.4           Obligations of the Company.  Whenever required under this Section
1 to effect the registration of any Registrable Securities, the Company shall,
as expeditiously as reasonably possible:
 
(a)           Prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become effective, and, upon the
request of the holders of a majority of the Registrable Securities registered
thereunder, keep such registration statement effective for the earlier of one
hundred twenty (120) days or until the distribution described in the
Registration Statement has been completed.
 
(b)           Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement.
 
(c)           Furnish to the Purchasers such numbers of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.
 
(d)           Use its commercially reasonable efforts to register and qualify
the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by the Purchasers, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

 
- 4 -

--------------------------------------------------------------------------------

 
 
(e)           In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering.  Each Purchaser
participating in such underwriting shall also enter into and perform its
obligations under such an agreement.
 
(f)           Notify each Purchaser covered by such registration statement at
any time when a prospectus relating thereto is required to be delivered under
the Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, and at the request of any such seller,
prepare and furnish to such seller a reasonable number of copies of a supplement
to or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing.
 
(g)           Furnish, at the request of any Purchaser requesting registration
of Registrable Securities pursuant to this Section 1, on the date that such
Registrable Securities are delivered to the underwriters for sale in connection
with a registration pursuant to this Section 1, if such securities are being
sold through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, an opinion, dated such date, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the Purchasers
requesting registration of Registrable Securities.
 
(h)           Cause such Registrable Securities registered pursuant hereunder to
be listed on each securities exchange on which similar securities issued by the
Company are then listed.
 
1.5           Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Purchaser that such
Purchaser shall furnish to the Company such information regarding itself, the
Registrable Securities held by it, and the intended method of disposition of
such securities as shall be reasonably required to effect the registration of
such Purchaser’s Registrable Securities.
 
1.6           Expenses of Demand Registration.  All expenses other than
underwriting discounts and commissions incurred in connection with
registrations, filings or qualifications pursuant to Section 1.2, including
(without limitation) all registration, filing and qualification fees, printers’
and accounting fees, fees and disbursements of counsel for the Company, and the
reasonable fees and disbursements of one counsel for the selling Purchasers
shall be borne by the Company (up to a maximum of twenty thousand dollars
($20,000.00)).
 
1.7           Expenses of Company Registration. The Company shall bear and pay
all expenses incurred in connection with any registration, filing or
qualification of Registrable Securities with respect to the registrations
pursuant to Section 1.3 for each Purchaser (which right may be assigned as
provided in Section 1.13), including (without limitation) all registration,
filing, and qualification fees, printers and accounting fees relating or
apportionable thereto and the reasonable fees and disbursements (up to a maximum
of ten thousand dollars ($10,000.00)) of one counsel for the selling Purchasers
(to be selected by them), but shall not be required to bear or pay any
underwriting discounts and commissions relating to Registrable Securities.

 
- 5 -

--------------------------------------------------------------------------------

 
 
1.8           Underwriting Requirements.  In connection with any offering under
Section 1.3 involving an underwriting of shares being issued by the Company, the
Company shall not be required to include any of the Purchasers’ securities in
such underwriting unless they accept the terms of the underwriting as agreed
upon between the Company and the underwriters selected by it (or by other
persons entitled to select the underwriters), and then only in such quantity as
will not, in the opinion of the underwriters, jeopardize the success of the
offering by the Company, but in no event will the amount of Registrable
Securities of the selling Purchasers included in the offering be reduced below
thirty percent (30%) of the total amount of securities included in such offering
(the Registrable Securities so included to be apportioned pro rata among the
selling Purchasers according to the total amount of Registrable Securities
entitled to be included therein owned by each selling Purchaser or in such other
proportions as shall mutually be agreed to by such selling Purchasers) unless
such offering is the initial public offering of the Company’s securities, in
which case all Registrable Securities may be excluded.  For purposes of
apportionment, any selling Stockholder which is a Purchaser of Registrable
Securities and which is a partnership, limited liability company or corporation,
the partners, members or stockholders of such Purchaser, or the estates and
family members of any such partners, members or stockholders and any trusts for
the benefit of any of the foregoing persons shall be deemed to be a single
“selling Stockholder”, and any pro rata reduction with respect to such “selling
Stockholder” shall be based upon the aggregate amount of Registrable Securities
owned by all entities and individuals included in such “selling Stockholder”, as
defined in this sentence.
 
The Company shall have the right to include shares now or hereafter owned by the
Company’s officers and employee directors that are not already, by virtue of
this Agreement, deemed Registrable Securities (the “Management Shares”) in any
registration pursuant to Section 1.3, provided, however, that all of the
Management Shares shall be excluded from such registration before any
Registrable Securities are excluded from such registration pursuant this Section
1.8.  If Management Shares are included in a registration pursuant to Section
1.3, each holder of Management Shares will be deemed a “Purchaser” (as that term
is defined in Section 1 of this Agreement) for all purposes under this Agreement
other than Sections 1.12, 1.13 and 3.
 
1.9           Delay of Registration.  No Purchaser shall have any right to
obtain or seek an injunction restraining or otherwise delaying any registration
as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.
 
1.10         Indemnification.  In the event any Registrable Securities are
included in a registration statement under this Section 1:

 
- 6 -

--------------------------------------------------------------------------------

 
 
(a)           The Company shall indemnify each holder of Registrable Securities,
each of its officers, directors and partners, and the grantors and beneficiaries
of any holder that is a trust, and such holder’s legal counsel and independent
accountants, and each person controlling such holder within the meaning of
Section 15 of the Act, with respect to which registration, qualification or
compliance has been effected pursuant to this Agreement, and each underwriter,
if any, and each person who controls any underwriter within the meaning of
Section 15 of the Act, against all expenses, claims, losses, damages and
liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, offering circular or other document, or any
amendment or supplement thereto, incident to any such registration,
qualification or compliance, or arising out of or on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of any rule or regulation promulgated under the Act or Securities
Exchange Act of 1934 (the “1934 Act”) or state securities laws applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration, qualification or compliance, and will reimburse such
holder, each of its officers, directors and partners, and the grantors and
beneficiaries of any holder that is a trust, and such holder’s legal counsel and
independent accountants, and each person controlling such holder, each such
underwriter and each person who controls any such underwriter, for any legal and
any other expenses reasonably incurred in connection with investigating,
preparing or defending any such claim, loss, damage, liability or action,
provided that the Company will not be liable in any such case to the extent that
any such claim, loss, damage, liability or expense arises out of or is based on
any untrue statement or omission or alleged untrue statement or omission, made
in reliance upon and in conformity with written information furnished to the
Company by an instrument duly executed by such holder or underwriter and stated
to be specifically for use therein or clearly intended to be so used.
 
(b)           Each Purchaser shall, if Registrable Securities held by such
Purchaser are included in the securities as to which such registration,
qualification or compliance is being effected, severally and not jointly,
indemnify the Company, each of its directors and officers and its legal counsel
and independent accountants, each underwriter, if any, of the Company’s
securities covered by such a registration statement, each person who controls
the Company or such underwriter within the meaning of Section 15 of the Act, and
each other such Purchaser, each of its officers and directors and each person
controlling such Purchaser within the meaning of Section 15 of the Act, against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, prospectus,
offering circular or other document incident to any such registration,
qualification or compliance, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company, such
Purchasers, such directors, officers, legal counsel, independent accountants,
underwriters or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by such Purchaser and
stated to be specifically for use therein or clearly intended to be so used;
provided, however, that the obligations of such Purchaser hereunder shall be
limited to an amount equal to the net proceeds after expenses and commissions to
such holder of Registrable Securities sold as contemplated herein.

 
- 7 -

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an indemnified party under this Section
1.10 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 1.10, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to the ability of the
indemnifying party to defend such action, shall relieve such indemnifying party
of any liability to the indemnified party under this Section 1.10, but the
omission so to deliver written notice to the indemnifying party will not relieve
it of any liability that it may have to any indemnified party otherwise than
under this Section 1.10.
 
(d)           If the indemnification provided for in this Section 1.10 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations; provided, that, in no event shall any contribution by a
Purchaser under this Section 1.10(d) exceed the net proceeds from the offering
received by such Purchaser.  The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by a court of law by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission to state a material fact relates to information supplied by
the Indemnifying Party or by the Indemnified Party and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission; provided, that in no event shall any contribution by
the Purchaser hereunder exceed the net proceeds (after expenses and commissions)
from the offering received by such Purchaser.
 
(e)           The obligations of the Company and Purchasers under this Section
1.10 shall survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and shall survive any termination
of this Agreement.
 
1.11           Reports Under Securities Exchange Act of 1934.  With a view to
making available to the Purchasers the benefits of Rule 144 promulgated under
the Act and any other rule or regulation of the SEC that may at any time permit
a Purchaser to sell securities of the Company to the public without registration
or pursuant to a registration on Form S-3, the Company agrees to use its
commercially reasonable efforts to:

 
- 8 -

--------------------------------------------------------------------------------

 
 
(a)           make and keep public information available, as those terms are
understood and defined in SEC Rule 144, at all times after the effective date of
the first registration statement filed by the Company for the offering of its
securities to the general public;
 
(b)           take such action, including the voluntary registration of its
Common Stock under Section 12 of the 1934 Act, as is necessary to enable the
Purchasers to utilize Form S-3 for the sale of their Registrable Securities;
 
(c)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Act and the 1934 Act and make and
keep public information available, as those terms are understood and defined in
Rule 144 under the Act; and
 
(d)           furnish to any Purchaser, so long as the Purchaser owns any
Registrable Securities, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of SEC Rule 144 (at
any time after ninety (90) days after the effective date of the first
registration statement filed by the Company), the Act and the 1934 Act (at any
time after it has become subject to such reporting requirements), or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-3
(at any time after it so qualifies), (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested in
availing any Purchaser of any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.
 
1.12           Form S-3 Registration.  In case the Company shall receive from
any Purchaser or Purchasers a written request or requests that the Company
effect a registration on Form S-3 and any related qualification or compliance
with respect to all or a part of the Registrable Securities owned by such
Purchaser or Purchasers (a “Form S-3 Registration”), the Company will:
 
(a)           promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Purchasers; and
 
(b)           as soon as practicable, effect such registration and all such
qualifications and compliances as may be so requested and as would permit or
facilitate the sale and distribution of all or such portion of such Purchaser’s
or Purchasers’ Registrable Securities as are specified in such request, together
with all or such portion of the Registrable Securities of any other Purchaser or
Purchasers joining in such request as are specified in a written request given
within twenty (20) days after receipt of such written notice from the Company;
provided, however, that the Company shall not be obligated to effect any such
registration, qualification or compliance, pursuant to this Section 1.12: (i) if
Form S-3 is not available for such offering by the Purchasers; or (ii) if the
Purchasers, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public (before deduction of any underwriters’ discounts or commissions) of less
than one million dollars ($1,000,000.00).

 
- 9 -

--------------------------------------------------------------------------------

 
 
(c)           If the Purchasers who request registration under this Section 1.13
intend to distribute the Registrable Securities covered by their request by
means of an underwriting, they shall so advise the Company as a part of their
request made pursuant to this Section 1.12 and the Company shall include such
information in the written notice referred to in Section 1.12(a).  In such
event, the right of any Purchaser to include such Purchaser’s Registrable
Securities in such registration shall be conditioned upon such Purchaser’s
participation in such underwriting and the inclusion of such Purchaser’s
Registrable Securities in the underwriting.  All Purchasers proposing to
distribute their securities through such underwriting shall (together with the
Company as provided in Section 1.4(e)) enter into an underwriting agreement in
customary form with the underwriter or underwriters selected for such
underwriting by mutual agreement of a majority in interest of such Purchasers
and the Company.  Notwithstanding any other provision of this Section 1.12, if
the underwriter advises such Purchasers in writing that marketing factors
require a limitation of the number of shares to be underwritten, then such
Purchasers shall so advise all Purchasers of Registrable Securities which would
otherwise be underwritten pursuant hereto, and the number of shares of
Registrable Securities that may be included in the underwriting shall be
allocated among all Purchasers thereof in proportion (as nearly as practicable)
to the amount of Registrable Securities of the Company owned by each Purchaser
participating in such underwriting; provided, however, that the number of shares
of Registrable Securities to be included in such underwriting and registration
shall be restricted so that in the event of any such reduction in Registrable
Securities to be included in an underwriting, all other securities are first
entirely excluded from the underwriting and registration, including, without
limitation, all shares that are not Registrable Securities and are held by any
other person, including, without limitation, any person who is an employee,
officer or director of the Company (or any subsidiary of the Company).  If any
Purchaser disapproves of the terms of any such underwriting, such Purchaser may
elect to withdraw therefrom by written notice to the Company and the
underwriter(s), delivered at least ten (10) business days prior to the effective
date of the registration statement.  Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration.  For any Purchaser that is a partnership, limited liability
company, corporation or similar entity, the Purchaser and the partners, members,
shareholders and stockholders of such Purchaser, or the estates and family
members of any such partners, members, shareholders and stockholders and any
trusts for the benefit of any of the foregoing persons, and for any Purchaser
that is a corporation, the Purchaser and all corporations that are affiliates of
such Purchaser, shall be deemed to be a single “Purchaser,” and any pro rata
reduction with respect to such “Purchaser” shall be based upon the aggregate
amount of shares carrying registration rights owned by all entities and
individuals included in such “Purchaser,” as defined in this sentence.
 
(d)           Subject to the foregoing, the Company shall file a registration
statement covering the Registrable Securities and other securities so requested
to be registered as soon as practicable after receipt of the request or requests
of the Purchasers.  All expenses incurred in connection with a registration
requested pursuant to Section 1.12, including (without limitation) all
registration, filing, qualification, printer’s and accounting fees and the
reasonable fees and disbursements of one counsel for the selling Purchaser or
Purchasers (up to a maximum of ten thousand dollars ($10,000.00)) and counsel
for the Company, but excluding any underwriters’ discounts or commissions
associated with Registrable Securities, shall be borne by the
Company.  Registrations effected pursuant to this Section 1.12 shall not be
counted as registrations effected pursuant to Sections 1.2 or 1.3, respectively.

 
- 10 -

--------------------------------------------------------------------------------

 
 
1.13           Assignment of Registration Rights.  The rights to cause the
Company to register Registrable Securities pursuant to this Section 1 may be
assigned by a Purchaser to a transferee or assignee who acquires any or all of
such Purchaser’s shares, provided the Company is, within a reasonable time after
such transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; and provided, further, that such
assignment shall be effective only if immediately following such transfer the
further disposition of such securities by the transferee or assignee is
restricted under the Act.
 
1.14           “Market Stand-Off” Agreement.  Each Purchaser hereby agrees that,
during a period not to exceed 180 days following the effective date of a
Qualified Offering of the Company, if requested by a managing underwriter of
such Qualified Offering, it shall not sell or otherwise transfer or dispose of
(other than to a donee who agrees to be similarly bound) any Common Stock of the
Company held by it at any time during such period (except for the sale of Common
Stock pursuant to such registration). The obligations of each Purchaser under
this Section 1.14 are subject to the following conditions:  (i) the standoff
agreement applies only to an underwritten offering pursuant the Initial
registration, but not to Registrable Securities actually sold pursuant to such
Initial Registration; (ii) all directors, officers, and holders of one percent
(1.0%) of the Company’s outstanding capital stock, on an as-converted basis, are
bound by substantially identical restrictions, and if any securities of the
Company are to be excluded or released in whole or part from such restrictions,
the underwriter shall so notify each Purchaser and each Purchaser shall be
excluded or released, in proportionate amounts to the extent of the exclusion or
release, prior to any other holder of Company’s securities; (iii) the
underwriters’ lockup or standoff agreement by its terms permits transfers of
Registrable Securities by any Purchaser to any affiliate of such Purchaser
during the restricted period, provided that such affiliate executes a lock-up or
standoff agreement substantively identical to that signed by the transferring
Purchaser; and (iv) as to such 180 period, if during the last 17 days of such
restricted period the Company issues an earnings release or material news or a
material event relating to the Company occurs, or prior to the expiration of the
restricted period the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the restricted period,
then, upon the request of the managing underwriter, to the extent required by
any FINRA rules, the restrictions imposed by this Section 1.14 shall continue to
apply until the end of the third trading day following the expiration of the
15-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event (provided that in no event
shall the restricted period extend beyond 216 days after the effective date of
the registration statement). In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to the Registrable
Securities of each Purchaser (and the shares or securities of every other person
subject to the foregoing restriction) until the end of such period.  The
obligations set forth in this Section 1.14 shall not apply to any Purchaser to
the extent that such Purchaser owns less than 1% of the Company’s outstanding
capital stock, on an as-converted basis.
 
1.15           Participation in Subsequent Registration Rights.  So long as
Acorn Energy remains a stockholder of the Company, from and after the date of
this Agreement, the Company shall not, without the prior written consent of
Acorn Energy, enter into any agreement with any holder or prospective holder of
any securities of the Company which would grant such holder or prospective
holder registration rights in respect of Registrable Securities, unless the
Company shall thereunder grant Acorn Energy registration rights identical to the
most favorable registration rights provided to any other holder or prospective
holder of any securities of the Company.

 
- 11 -

--------------------------------------------------------------------------------

 
 
2.           Information Rights.
 
2.1           Inspection.  The Company shall permit each Purchaser, at such
Purchaser’s expense, to visit and inspect the Company’s properties, to examine
its books of account and records and to discuss the Company’s affairs, finances
and accounts with its officers, all at such reasonable times during normal
business hours as may be requested by such Purchaser.
 
2.2           Delivery of Financial Statements.  The Company shall deliver to
each Purchaser:
 
(a)           as soon as practicable, but in any event within one hundred twenty
(120) days after the end of each fiscal year of the Company, unless otherwise
waived by the vote of at least three-fourths of the members of the Board of
Directors then in office, an unaudited balance sheet and unaudited statements of
income and cash flows of the Company for such year, all in reasonable detail and
setting forth in each case in comparative form the figures for the corresponding
period of the previous fiscal year in a manner consistent with GAAP; provided
that footnotes and schedule disclosure appearing in audited financial statements
shall not be required; and
 
(b)           as soon as practicable, but in any event within forty-five (45)
days after the end of each fiscal quarter of the Company, an unaudited balance
sheet and an unaudited statement of cash flows of the Company as of the end of
each such quarterly period, and an unaudited statements of income of the Company
for such period and for the current fiscal year to date, setting forth in each
case in comparative form the figures for the corresponding period of the
previous fiscal year, and with a report from the Company’s Chief Executive
Officer on the status of key business activities;
 
(c)           an updated summary table setting forth the capitalization of the
Company within thirty (30) days of any modification of such capitalization
information;
 
(d)           at least twenty (20) but no more than sixty (60) days prior to the
redemption of any of such Purchaser’s shares of Series A Preferred in accordance
with Article IV, Section 5 of the Amended and Restated Certificate of
Incorporation, the most recent audited financial statements of the Company then
available, which shall have been completed no earlier than one (1) year prior to
the date on which the Company provides notice to the Purchasers of such
redemption; and
 
(e)           within sixty (60) days after the end of each fiscal year, a
business plan for the next year.
 
2.3           Termination of Information Rights.  The covenants set forth in
Section 2.1 and 2.2 shall terminate as to Purchasers and be of no further force
and effect upon (a) the closing of a Qualified Offering and (b) as to any
Purchaser, on such date as such Purchaser no longer holds shares of Series A
Preferred.

 
- 12 -

--------------------------------------------------------------------------------

 
 
2.4           Directors and Officers Insurance.  Following the Initial Closing
(as defined under the Purchase Agreement), the Company shall use its
commercially reasonable efforts to obtain and maintain directors’ and officers’
insurance in the amount of at least $2,000,000; provided, however, that the
amount may be reduced to $1,000,000 upon a 3/4 vote of the Board of Directors.
 
2.5           Confidentiality.  Each Purchaser agrees that such Purchaser will
keep confidential and will not disclose, divulge or use for any purpose, other
than to monitor its investment in the Company, any confidential information
obtained from the Company pursuant to the terms of this Agreement, unless such
confidential information (i) is known or becomes known to the public in general
(other than as a result of a breach of this Section 2.5 by such Purchaser), (ii)
is or has been independently developed or conceived by such Purchaser without
use of the Company’s confidential information or (iii) is or has been made known
or disclosed to such Purchaser by a third party without a breach of any
obligation of confidentiality such third party may have to the Company;
provided, however, that a Purchaser may disclose confidential information (a) to
its attorneys, accountants, consultants, and other professionals to the extent
necessary to obtain their services in connection with monitoring its investment
in the Company, (b) to any prospective purchaser of any Registrable Securities
from such Purchaser as long as such prospective investor agrees to be bound by
the provisions of this Section 2.5, (c) to any affiliate, director, partner,
member, stockholder or wholly-owned subsidiary of such Purchaser in the ordinary
course of business, as long as such affiliate, director, partner, member
stockholder or wholly owned subsidiary of such Purchaser agrees to be bound by
the provisions of this Section 2.5, or (d) as may otherwise be required by law,
provided that such Purchaser takes reasonable steps to minimize the extent of
any such required disclosure.  The Company, Acorn Energy, and the Existing
Purchasers hereby acknowledge that Acorn Energy invests in numerous companies,
some of which may be competitive with the Company’s business.  The Company,
Acorn Energy and the Existing Purchasers agree that Acorn Energy shall not be
liable for any claim arising out of, or based upon, (i) the investment by Acorn
Energy in any entity competitive to the Company, (ii) actions taken by any
officer, director or other representative of Acorn Energy to assist any such
competitive company, whether or not such action was taken as a board member of
such competitive company, or otherwise, and whether or not such action has a
detrimental effect on the Company, unless such claim arises directly from the
Acorn Energy’s misuse of confidential information in material breach of this
Section 2.5.
 
3.           Purchasers’ Right of First Offer Upon Issuances of Securities by
the Company.
 
3.1           Grant of Right.  The Company hereby grants, on the terms set forth
in this Section 3, to each Purchaser, the right of first offer to purchase all
or any part of such Purchaser’s pro rata share of the New Securities (as defined
in Section 3.2) which the Company may, from time to time, propose to sell and
issue.  The Purchasers may purchase the New Securities on the same terms and at
the same price at which the Company proposes to sell the New Securities.  The
pro rata share of each Purchaser, for purposes of this right of first offer, is
the ratio of the total number of shares of Series A Preferred then held by such
Purchaser to the total number of shares of Series A Preferred outstanding
immediately prior to the issuance of the New Securities.
 
3.2           “New Securities” shall mean any capital stock of the Company,
whether now authorized or not, and any rights, options or warrants to purchase
said capital stock, and securities of any type whatsoever that are, or may
become, convertible into said capital stock; provided that “New Securities” does
not include (i) the Registrable Securities or shares issuable upon conversion
thereof, (ii) securities offered pursuant to a registration statement filed
under the Act in connection with a Qualified Offering, (iii) securities issued
pursuant to the acquisition of another corporation by the Company by merger,
purchase of substantially all of the assets of such corporation or other
reorganization (other than acquisition of a wholly-owned subsidiary of the
Company) which transaction has been approved by the Board of Directors by a vote
of at least three-fourths of the members thereof then in office, (iv) all shares
of Common Stock issued to employees, officers, directors, scientific advisors
and consultants of the Company primarily for compensatory purposes pursuant to
any plan or arrangement approved by the Board of Directors pursuant to any
compensatory plan approved by the Board of Directors by a vote of at least
three-fourths of the members thereof then in office, (v) all securities
issued to in connection with research and development partnerships, licensing
arrangements, equipment financings, corporate partnering, collaborative
arrangements or similar transactions or to lending or leasing institutions
pursuant to a debt financing, equipment leasing or real property leasing
transaction approved by the Board of Directors by a vote of at least
three-fourths of the members thereof then in office, (vi) securities issued in
connection with the Subsequent Closing pursuant to the Purchase Agreement, (vii)
securities issued as a result of the anti-dilution provisions in the Amended and
Restated Certificate of Incorporation of the Company, (viii) the 50,917 shares
of the Company’s Common Stock issued to Acorn Energy on or about November 30,
2009, and/or (ix) securities issued in connection with the Option Purchase
Agreements.

 
- 13 -

--------------------------------------------------------------------------------

 
 
3.3           Notice.  In the event the Company proposes to undertake an
issuance of New Securities, it shall give to the Purchasers written notice (the
“Notice”) of its intention, describing the type of New Securities, the price,
the terms upon which the Company proposes to issue the same, and a statement as
to the number of days from receipt of such Notice within which the Purchasers
must respond to such Notice.  The Purchasers shall have twenty (20) days from
the date of receipt of the Notice to notify the Company of their intent to
purchase any or all of the New Securities for the price and upon the terms
specified in the Notice.  The Purchasers shall give written notice to the
Company, state therein the quantity of New Securities to be purchased and
forward payment for such New Securities to the Company, if immediate payment is
required by such terms.  In any event, payment for such New Securities shall be
made no later than thirty (30) days after the date of receipt of the Notice.
 
3.4           Oversubscription.  If any Purchaser fails to exercise its right of
first offer to purchase all or any part of such Purchaser’s pro rata share of
the New Securities in accordance with subsection 3.3 above, the Company shall
promptly give notice (the “Second Participation Notice”) to other Purchasers who
exercised such rights in accordance with subsection 3.3 above.  Such other
Purchasers shall have five (5) days from the date of the Second Participation
Notice (the “Second Participation Period”) to notify the Company of its desire
to purchase more than its pro rata share of the New Securities, stating the
number of the additional New Securities it proposes to buy. Such notice may be
made by telephone if confirmed in writing within in two (2) days.  If as a
result thereof, such oversubscription exceeds the total number of the remaining
New Securities available for purchase, the oversubscribing Purchasers will be
cut back by the Company with respect to their oversubscriptions to that number
of remaining New Securities equal to the product obtained by multiplying (i) the
number of the remaining New Securities available for subscription by (ii) a
fraction the numerator of which is the number of Registrable Securities held by
each oversubscribing Purchasers notified and the denominator of which is the
total number of Registrable Securities held by all the oversubscribing
Purchasers.  Each oversubscribing Purchaser shall be obligated to buy such
number of additional New Securities as determined by the Company pursuant to
this subsection 3.4 and the Company shall so notify the oversubscribing
Purchasers within fifteen (15) days of the date of the Second Participation
Notice.

 
- 14 -

--------------------------------------------------------------------------------

 
 
3.5           Sale of Shares; Reinstatement of Right.  Upon the expiration of
the Second Participation Period, or in the event no Purchasers exercise the
oversubscription right under subsection 3.4 above, the Company shall have sixty
(60) days following the delivery of the Notice to sell, or enter into an
agreement (pursuant to which the sale of New Securities covered thereby shall be
closed, if at all, within fifteen (15) days from date of said agreement) to
sell, the New Securities respecting which the Purchasers’ rights were not
exercised, at a price and upon general terms no more favorable to the purchasers
thereof than specified in the Notice.  In the event the Company has not agreed
to sell the New Securities within said sixty (60) day period (or sold and issued
New Securities in accordance with the foregoing within fifteen (15) days from
the date of said agreement), the Company shall not thereafter issue or sell any
New Securities without first offering such securities to the Purchasers in the
manner provided above.
 
3.6           Termination of Rights.  The right of first offer granted under
this Section 3.1 shall expire upon (a) the closing of (and shall not apply to )
a Qualified Offering, (b) as to any Existing Purchaser, on such date as such
Purchaser no longer holds shares of Series A Preferred, and (c) as to Acorn
Energy, on such date as Acorn Energy holds less than 50,000 shares of Common
Stock of the Company.
 
4.      Board Matters
 
4.1           Board of Directors’ Approval.  In addition to any other rights
provided by law, the Company shall not, without first obtaining the affirmative
vote of the Board of Directors, including approval by at least three-fourths of
the members thereof then in office:
 
(a)           incur any indebtedness or issue any bonds, notes or other
obligations above fifty thousand dollars ($50,000.00) in the aggregate in any
one (1) year period; provided, however, that no obligations which are considered
securities or are convertible to securities may be incurred without a 3/4 vote
of the Board;
 
(b)           directly or indirectly pay or declare any dividend or make any
distribution upon shares of capital stock;
 
(c)           purchase any capital stock or other interest in, or any material
portion of the assets of, any other entity;
 
(d)           approve any operating or capital budget, or make any capital
expenditure not in the capital budget approved by the Board above ten thousand
dollars ($10,000.00) in the aggregate in any one (1) year period;
 
(e)           directly or indirectly redeem or repurchase any shares of capital
stock except as otherwise provided in the Amended and Restated Certificate of
Incorporation;

 
- 15 -

--------------------------------------------------------------------------------

 
 
(f)           issue options to directors or officers of the Company; or adopt or
alter any equity or other incentive or bonus plan for any directors or officers
of the Company;
 
(g)           terminate, hire or otherwise change the duties or salaries
(including bonuses) or benefits of the key officers of the Company;
 
(h)           Issue any shares of stock or options to purchase stock in the
Company;
 
(i)           Amend the Certificate of Incorporation;
 
(j)           Amend the By Laws; or
 
(k)           Sell any substantial portion of the assets of the Company other
than in the ordinary course of business.
 
4.2           Other Board Matters. 
 
(a)           The Company’s operating budget for each fiscal year must be
approved by the Board of Directors at least thirty (30) days prior to
commencement of the fiscal year.
 
(b)           The Board of Directors shall convene, either physically or by
telephone conference, at least once per calendar quarter, unless otherwise
agreed by a vote of 3/4 of the of Directors.
 
4.3           Termination of Covenants.  The covenants set forth in Sections 4.1
and 4.2 shall terminate and be of no further force and effect on such date as
the Purchasers no longer hold shares of Series A Preferred.
 
5.           Miscellaneous
 
5.1           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified, two
business days after deposit with a recognized international messenger service
such as FedEx, UPS or DHL or three days after deposit with the United States
Post Office, by registered or certified mail, postage prepaid and addressed to
the party to be notified at the following address:  (a) if to the Company, at
the address set forth on the signature page of this Agreement (or at such other
address as the Company shall have furnished to the Purchasers in writing),
attention of Chief Executive Officer and (b) if to a Purchaser, at the latest
address of such person shown on the Company’s records.
 
5.2           Descriptive Headings.  The descriptive headings herein have been
inserted for convenience only and shall not be deemed to limit or otherwise
affect the construction of any provisions hereof.
 
5.3           Governing Law.  This Agreement shall be governed by and
interpreted under the laws of the State of California.

 
- 16 -

--------------------------------------------------------------------------------

 
 
5.4           Expenses.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.
 
5.5           Successors and Assigns.  Except as otherwise expressly provided in
this Agreement, this Agreement shall benefit and bind the successors, assigns,
heirs, executors and administrators of the parties to this Agreement.
 
5.6           Entire Agreement.  This Agreement, together with the Purchase
Agreement, the Common Stock Option Purchase Agreement, the Capital Stock Option
Purchase Agreement (as to the Company, solely in its capacity as “notice agent”
thereunder), and that certain Stockholders’ Agreement of even date herewith by
and among the Company and the Purchasers (the “Stockholders’ Agreement”),
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter of this Agreement; provided, however, that
nothing in this Agreement or related agreements shall be deemed to terminate or
supersede the provisions of any confidentiality and nondisclosure agreements
executed by the parties hereto prior to the date of this Agreement, all of which
agreements shall continue in full force and effect until terminated in
accordance with their respective terms.
 
5.7           Separability; Severability.  Unless expressly provided in this
Agreement, the rights of each Purchaser under this Agreement are several rights,
not rights jointly held with any other Purchasers.  Any invalidity, illegality
or limitation on the enforceability of this Agreement with respect to any
Purchaser shall not affect the validity, legality or enforceability of this
Agreement with respect to the other Purchasers.  If any provision of this
Agreement is judicially determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not be
affected or impaired.
 
5.8           Aggregation of Stock.  All shares of the Series A Preferred or
Registrable Securities held, acquired by or transferred to affiliated entities
or persons shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.
 
5.9           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party upon any breach or default of any other
party hereto under this Agreement, shall impair any such right, power or remedy
of the aggrieved party nor shall it be construed to be a waiver of any such
breach or default, or an acquiescence therein, or of any similar breach of
default thereafter occurring; nor shall any waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach of
default under this Agreement or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, or by law or otherwise afforded to the
parties shall be cumulative and not alternative.
 
5.10           Interpretation. This Agreement shall be construed according to
its fair language.  The rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not be employed in interpreting
this Agreement.

 
- 17 -

--------------------------------------------------------------------------------

 
 
5.11                      Waiver of Reliance among Purchasers.  Each Purchaser
stipulates that it is not relying upon any person or entity other than the
Company and its officers and directors in entering into this Agreement or
investing in the Company, and specifically and without limitation is not relying
on any other Purchaser or any other Purchaser’s controlling persons, members,
stockholders, officers, directors, employees, agents, or professional advisers,
or on any advice, representations, or work product of any of them.  Each
Purchaser hereby waives any claim against, and covenants not to sue, any other
Purchaser or the respective controlling persons, members, stockholders,
officers, directors, employees, agents, or professional advisers of any
Purchaser on account of any action heretofore or hereafter taken or omitted to
be taken in connection with this Agreement or any transaction contemplated
hereby.
 
5.12           Termination. Sections 2, 3 and 4 of this Agreement shall
terminate upon the closing of a Qualified Offering.
 
5.13           Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile counterparts), each of which shall be an
original, but all of which together shall constitute one instrument.
 
 
- 18 -

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Investors Rights Agreement effective as of the date first above written.
 



 
US SENSOR SYSTEMS INC.
         
By:
/s/ James K. Andersen
     
James K. Andersen,
   
President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Investors Rights Agreement effective as of the date first above written.
 



 
/s/ Philip W. Colburn
   
Philip W. Colburn,
 
Trustee of the Philip W. Colburn Trust dtd 7/25/97
                 
/s/ Michael Schwartz
   
Michael Schwartz,
 
Trustee of the Sarah Kalter Trust of 2004
   
 
 
   
/s/ Jeffery Paul
   
Jeffery Paul,
 
Trustee of the The Paul Family Trust dtd 12/15/97
   
 
 
   
ACORN ENERGY, INC.
   
 
 
   
By:
/s/ John A. Moore
     
John A. Moore,
   
President and Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 